Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)
Advisory Action
On cursory consideration, the request for reconsideration and the newly amendment were filed, but which have not been entered.
The Examiner has given full consideration of the amendment filed on 2/3/2021 after Final Office Action on 12/04/2020.  
Also applicant argues respect to rejected claims 1, 7, & 18 under 35 U.S.C. 103, applicant argues that “a package including a plurality of IC chips surrounded by a molding compound”.
In response to applicant's contention, it is respectfully submitted that Kidwell discloses all the claimed limitation below. 
Kidwell appears to show, see Fig. 2 & para.  0029, a die 204 as a plurality of IC chips includes “- - may be a logic die and/or a memory die” in para. 0029.
Furthermore, “a plurality of IC chips” can be a single logic die and a single memory die as at least two dies or IC chips.  
Applicant argues that “Chen does not disclose a molding compound that surrounds the dies - - the chip is level with the top surface of molding compound and top end of the plurality of IC chips - - as claimed”.
However, in claims 7 & 18, applicant does not specify that physical specified location of “a top end of the plurality of IC chips“in claims. 


    PNG
    media_image1.png
    550
    879
    media_image1.png
    Greyscale

For claim 18, applicant argues that “embedding a plurality - - with a top surface of the molding compound and a top end of the plurality of IC chips” because at similar reason.
However, Kidwell in view of Chen disclose at least embedding a plurality of IC chips (Kidwell discloses, see reason above & Chen discloses “- - with a top surface of the molding compound and a top end of the plurality of IC chips” because reasons above.
Therefore, the rejection of claims 1-2, 5-10, 13-18, & 20-23 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/             Primary Examiner, Art Unit 2899